DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiji et al. (US 2010023465).
With respect to claim 1, Tsukiji et al. ‘465 shows and discloses a surface emitting laser (Fig 1) comprising: a substrate (Fig 1: substrate 101); a mesa of semiconductor layers including a lower reflector layer, an active layer, an upper reflector layer, and an upper contact layer that are successively laminated on the substrate (Fig 1: a mesa including an upper contact layer 115, upper reflector DBR 150, an active 105, a lower reflector 102 “not part of mesa” on the substrate 101; Section [070-073] mesapost; It is well-known in the art having an emitting laser having upper/active/lower mirror/DBR in the mesa); and an electrode provided on the upper contact layer (Fig 1, 5-13: an electrode 121 on upper contact layer 115), wherein the upper contact layer includes GaAs (Fig 1: upper contact includes GaAs of contact laser 115, Section [060, 067]), and wherein the electrode includes an alloy layer including Pt, in contact with the upper contact layer (Fig 1: Pt electrode in contact upper contact layer; Section [074-76).  (Section [060] Pt/Ti/ and other elements; Claim 9-12).  Therefore, it is within one skill in the art to recognize Tsukiji et al. ‘465 electrode includes an alloy layer.  Also, it has been held that omission of an element in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known in the art the known use of surface emitting laser including active, upper and lower mirror in the mesa (i.e. etching down further, different mesa size, etc.).

With respect to claim 2, the claim further requires wherein the alloy layer including Pt has a thickness of 5 nm or greater and 100 nm or less. Tsukiji et al. ‘465 did not explicitly state as the above.  However, Tsukiji et al. ‘465 did disclose the thickness of Ti and Pt where thickness Ti can be selected from range 10-200nm to improve adhesion and Pt layer can be adequately set to  contributes to electrical conductivity (Section [074-079]; claims 9-12).  Therefore, it is within one skill in the art to recognize Tsukiji et al. ‘465 capable of and do consider the thickness of the Ti/Pt layer to have proper bonding and electrical conductivity. Also it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With respect to claims 3, 4 Tsukiji et al. ‘465 discloses wherein the upper contact layer has a thickness of 10 nm or greater and 200 nm or less (Section [092] 115 contact layer is 10-60nm).

(Section [060] multilayer metal layers of ring electrode are used; Claim 9-12, first, second, third electrodes).

With respect to claims 9-12 Tsukiji et al. ‘465 discloses wherein the electrode has a circular ring shape, and an inner side of the electrode includes a light emitting window through which laser light is emitted (Fig 1, 5-13; Section [057-059, 083] ring electrode and inner emitting).

With respect to claim 13 Tsukiji et al. ‘465 discloses wherein the lower reflector layer includes a first lower reflector layer provided on the substrate, and a second lower reflector layer provided between the first lower reflector layer and the active layer (Section [72] lower DBR 102 having 34 pairs).

Allowable Subject Matter
Claims 14-16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14: 
a lower contact layer provided between the first lower reflector layer and the second lower reflector layer.
Claim 17:
Wherein the upper contact layer is formed by a pAl0.16Ga0.84As layer that has a thickness of 10 nm or greater and 200 nm or less, and the lower contact layer is formed by an n-type Al0.1Ga0.9As layer that has a thickness greater than the thickness of the upper contact layer.

					COMMUNICATION
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Onishi (US 2012/0094408) shows and discloses a surface emitting semiconductor including a mesa comprising an active layer between a top and a bottom DBR, and on a substrate (Abstract; Fig 1: mesa comprising 18 active, 14/24 upper and lower DBR on substrate 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828